                                                                   1    Adam M. Satnick, California State Bar No. 302326
                                                                   2    (adam@satnicklau.com)
                                                                        Benson K. Lau, California State Bar No. 287429
                                                                   3    (benson@satnicklau.com)
                                                                   4    SATNICK LAU LLP
                                                                        11755 Wilshire Blvd., Suite 1250
                                                                   5    Los Angeles, CA 90025
                                                                        Telephone: (310) 356-8472
                                                                   6
                                                                        Facsimile: (310) 436-4969
                                                                   7
                                                                        Attorneys for Plaintiff Full Spectrum IH, LLC
                                                                   8
                                                                   9                THE UNITED STATES DISTRICT COURT FOR THE
                                                                   10      EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                                                                   11
                                                                   12
                                                                        FULL SPECTRUM IH, LLC, a Florida              Case No.: 1:20-cv-00673-DAD-JLT
                                                                   13   limited liability company;
            11755 Wilshire Blvd., Suite 1250




                                                                                                                      REQUEST FOR JUDICIAL NOTICE
                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                                           Plaintiff,                 IN SUPPORT OF OPPOSITION TO
                                                                   15                                                 DEFENDANTS’ MOTION TO SET
                                                                              vs.                                     ASIDE ENTRY OF DEFAULT
                                                                   16
                                                                        DCM, INC., a Nevada corporation;              [Filed concurrently with the Opposition to
                                                                   17                                                 Defendants’ Motion to Set Aside Entry of
                                                                        LIBERTY NOVELTY, INC., a Maryland             Default, Declaration of Benson K. Lau, Esq.,
                                                                   18   corporation; ALIRAZA JIVAN, an                Evidentiary Objections to Declaration of Reza I.
                                                                   19   individual; ALFIA JIVAN, an individual;       Gharakhani, Esq., Evidentiary Objections to
                                                                        and DOES 1 through 10, inclusive,             Declaration of Aliraza Jivan, Evidentiary
                                                                   20                                                 Objections to Declaration of Alfia Jivan,
                                                                                                                      Evidentiary Objections to Declaration of
                                                                   21                                                 Alejandra Duran, Evidentiary Objections to
                                                                                           Defendants.
                                                                                                                      Declaration of Minor “AJ,” and [Proposed]
                                                                   22
                                                                                                                      Orders thereon]
                                                                   23
                                                                                                                        Hearing:    September 10, 2020; 9:30 a.m.
                                                                   24                                                   Judge:      Hon. Jennifer L. Thurston
                                                                                                                        Location:   United States Courthouse, 510
                                                                   25                                                               19th Street, Suite 200,
                                                                                                                                    Bakersfield, CA 93301
                                                                   26
                                                                   27
                                                                   28
                                                                                                                  1

                                                                                                   REQUEST FOR JUDICIAL NOTICE
                                                                   1    TO THE HONORABLE COURT, DEFENDANTS, AND THEIR
                                                                   2    ATTORNEYS OF RECORD:
                                                                   3          Plaintiff FULL SPECTRUM IH, LLC (“Plaintiff”) hereby requests the Court to
                                                                   4    take judicial notice pursuant to Federal Rule of Evidence (“FRE”) 201 of the following
                                                                   5    facts in support of its opposition to the Motion to Set Aside Entry of Default filed by
                                                                   6    Defendants DCM, INC. (“DCM”), Liberty Novelty, Inc. (“Liberty Novelty”), and
                                                                   7    Aliraza Jivan (“Mr. Jivan”) and Alfia Jivan (“Mrs. Jivan” and collectively the “Jivans”)
                                                                   8    (each a “Defendant” and collectively, the “Defendants”):
                                                                   9          1.     Orange County Clerk – Criminal Case Docket for State of Florida v. Ali
                                                                   10   Raza Jivan (Case No. 2002-MM-011350-A-O) together with the State of Florida’s
                                                                   11   Administrative Nolle Prosequi filed on April 21, 2010, true and correct copies of which
                                                                   12   are attached hereto as Exhibit “A,” and in particular the following:
                                                                   13                •      On March 30, 2001, Mr. Jivan was charged with violation of
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14                       Florida Statutes § 901.36(1) for providing false identification to a
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                       law enforcement officer while arrested or lawfully detained.
                                                                   16                •      On July 26, 2002, a summons was issued to Mr. Jivan.
                                                                   17                •      On August 22, 2002, the summons was returned unserved.
                                                                   18                •      On August 29, 2002, an arraignment was held. Mr. Jivan did not
                                                                   19                       appear.
                                                                   20                •      On October 11, 2002, the court issued a bench warrant for Mr.
                                                                   21                       Jivan’s arrest.
                                                                   22                •      On April 23, 2010, the State of Florida filed an Administrative
                                                                   23                       Nolle Prosequi “due to the age of the case” and the bench warrant
                                                                   24                       was returned unexecuted.
                                                                   25         2.     West’s Florida Statutes Annotated (“F.S.A.”), Title XLVII, Chapter 901,
                                                                   26   Section 901.36, a true and correct copy of which is attached hereto as Exhibit “B.”
                                                                   27         3.     Criminal History Report from the Florida Department of Law
                                                                   28   Enforcement for “Ali Raza Haider Jivan,” a true and correct copy of which is attached
                                                                                                                    2

                                                                                                      REQUEST FOR JUDICIAL NOTICE
                                                                   1    hereto as Exhibit “C,” and in particular the following:
                                                                   2                      •        On October 3, 2012, Mr. Jivan was arrested and charged with
                                                                   3                      violation of F.S.A. § 901.36(1) for providing false identification to a law
                                                                   4                      enforcement officer while arrested or lawfully detained.1
                                                                   5                      •        Mr. Jivan was also arrested pursuant to F.S.A. § 941.02 as a fugitive
                                                                   6                      from justice.2
                                                                   7             4.       West’s F.S.A., Title XLVII, Chapter 941, Section 941.02, a true and
                                                                   8    correct copy of which is attached hereto as Exhibit “D.”
                                                                   9             5.        The Business Entity Information for “DCM, Inc.” from the Nevada
                                                                   10   Secretary of State, a true and correct copy of which is attached hereto as Exhibit “E,”
                                                                   11   and in particular the following:
                                                                   12                     •        DCM was formed on June 7, 2019.
                                                                   13                     •        DCM’s registered agent is identified as “Corporate Service Center,
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14                              Inc.” located at “5605 Riggins Ct. Suite 200, Reno, NV, 89502,
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                              USA.”
                                                                   16                     •        DCM’s President, Secretary, and Sole Director is identified as
                                                                   17                              “Alfia Jivan” with her address at: “3401 Sirius Ave Suite 32, Las
                                                                   18                              Vegas, NV, 89102, USA.”
                                                                   19            6.       The Business Entity Information for “Liberty Novelty, LLC” from the
                                                                   20   Nevada Secretary of State, a true and correct copy of which is attached hereto as
                                                                   21   Exhibit “F,” and in particular the following:
                                                                   22                     •        Liberty Novelty LLC was formed on July 20, 2019.
                                                                   23                     •        Liberty Novelty LLC’s “Managing Member” is identified as “Alfia
                                                                   24                              Jivan” with her address at: “3401 Sirius Ave Suite 32, Las Vegas,
                                                                   25                              NV, 89102, USA.”
                                                                   26
                                                                   27   1 The matter was adjudicated by the Court and Mr. Jivan was found guilty of this offense on March 8, 2013. (Lau Decl.,
                                                                        Exh. N).
                                                                   28   2
                                                                          Mr. Jivan was extradited pursuant to F.S.A. § 941.02 on October 22, 2012.


                                                                                                                                   3

                                                                                                              REQUEST FOR JUDICIAL NOTICE
                                                                   1          7.     The Business Entity Information for “Liberty Novelty, Inc.” from the
                                                                   2    Maryland Department of Assessments & Taxation, a true and correct copy of which is
                                                                   3    attached hereto as Exhibit “G,” and in particular the following:
                                                                   4                 •      Liberty Novelty, Inc. was formed on January 14, 2019.
                                                                   5                 •      Liberty Novelty, Inc.’s registered agent is identified as “Alfia Jivan”
                                                                   6                        located at “10940 Sassan Lane, Hagerstown, MD 21742.”
                                                                   7                 •      Liberty Novelty, Inc.’s principal office is located at “2035 Day
                                                                   8                        Road, Hagerstown, MD 21740.”
                                                                   9                 •      Liberty Novelty, Inc. is not in good standing with the State of
                                                                   10                       Maryland at the time of this filing.
                                                                   11         8.     The Business Entity Search Results for “Liberty Noveltys” from the
                                                                   12   Maryland Department of Assessments & Taxation, a true and correct copy of which is
                                                                   13   attached hereto as Exhibit “H,” and in particular the following:
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14                •      Two entities found (both of which are active) bearing the business
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                       name “Liberty Noveltys” and with the following Business IDs:
                                                                   16                       T00423868 and L17786898.
                                                                   17         9.     The Business Entity Information for “Liberty Noveltys” bearing the
                                                                   18   Business ID “T00423868” from the Maryland Department of Assessments & Taxation
                                                                   19   together with its corresponding Trade Name Application for the trade name “Liberty
                                                                   20   Noveltys,” a true and correct copy of which is attached hereto as Exhibit “I,” and in
                                                                   21   particular the following:
                                                                   22                •      “Liberty Noveltys” current “Active” status.
                                                                   23                •      “Liberty Noveltys” current owner is identified as “Alfia Jivan” with
                                                                   24                       the address of “12505 Eagle View Way, Germantown, MD 20876.”
                                                                   25                •      “Liberty Noveltys” principal office address is identified as “1
                                                                   26                       Research Court #450, Rockville, MD 20850.”
                                                                   27         10.    The Business Entity Information for “Liberty Noveltys” bearing the
                                                                   28   Business ID “L17786898” from the Maryland Department of Assessments & Taxation,
                                                                                                                    4

                                                                                                    REQUEST FOR JUDICIAL NOTICE
                                                                   1    a true and correct copy of which is attached hereto as Exhibit “J,” and in particular the
                                                                   2    following:
                                                                   3                  •      The Business Name: “Alfia Jivan.”
                                                                   4                  •      The current “Active” status.
                                                                   5                  •      No listed principal office.
                                                                   6                  •      No registered agent for service of process.
                                                                   7                  •      The Business Type is identified as “Sole Proprietorship Or General
                                                                   8                         Partnership”
                                                                   9                  •      The date of formation of February 10, 2017.
                                                                   10          11.    The Civil Case Docket from the District Court of Maryland for
                                                                   11   Montgomery County filed on April 23, 2018 entitled Hasim Distribution Inc. v. Liberty
                                                                   12   Noveltys, LLC (Case No. 060100074932018), a true and correct copy of which is
                                                                   13   attached hereto as Exhibit “K,” and in particular the following:
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14                 •      The Default Judgment Entered on September 10, 2018 in the
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                        amount of $9,460.00.
                                                                   16                 •      The current “Active” status of the case.
                                                                   17                 •      The September 5, 2018 Docket Entry showing that the Court’s
                                                                   18                        Order to defendant was returned “not deliverable as addressed”
                                                                   19                 •      The August 31, 2018 Docket Entry showing that Plaintiff’s “Notice
                                                                   20                        Regarding Ex Parte Hearing” was “Returned in Mail.”
                                                                   21          12.    The Civil Case Docket from the Circuit Court of Maryland for Frederick
                                                                   22   County filed on January 17, 2020 entitled John Robinson, III v. Liberty Noveltys, et al. (Case
                                                                   23   No. C -10-CV-20-000051), a true and correct copy of which is attached hereto as
                                                                   24   Exhibit “L,” and in particular the following:
                                                                   25                 •      The Defendant “Ali Jivan” with the address: “12505 Eagle View
                                                                   26                        Way, Germantown, MD 20876.”
                                                                   27                 •      The Defendant “Alfia Jivan” with the address: “12505 Eagle View
                                                                   28                        Way, Germantown, MD 20876.”
                                                                                                                      5

                                                                                                     REQUEST FOR JUDICIAL NOTICE
                                                                   1                 •      The Defendant “Liberty Noveltys” with the address: “2035
                                                                   2                        Hagerstown, MD 21742.”
                                                                   3                 •      The Docket Entries of January 21, 2020 for the issuance of the
                                                                   4                        Summons for each defendant.
                                                                   5                 •      The Docket Entries of February 19, 2020 regarding the filing of
                                                                   6                        Affidavits of Service for each defendant.
                                                                   7                 •      The Docket Entry of March 10, 2020 regarding the “Request for
                                                                   8                        Order of Default.”
                                                                   9                 •      The Docket Entry of March 19, 2020 regarding the “Order of
                                                                   10                       Default” and issuance of notice regarding the same.
                                                                   11                •      The Docket Entries of April 6, 2020 and August 6, 2020 regarding
                                                                   12                       “Returned Mail” for “Liberty Noveltys.”
                                                                   13                •      The Docket Entry of April 24, 2020 regarding the “Request for
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14                       Entry of Judgment by Default as to Liability.”
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15                •      The Docket Entry of May 1, 2020 regarding “Returned Mail.”
                                                                   16                •      The Docket Entry of August 17, 2020 regarding “Returned Mail.”
                                                                   17         13.    The summary of the State of California’s COVID-19 response obtained
                                                                   18   from the website of the Office of Governor Gavin Newsom, a true and correct copy of
                                                                   19   which is attached hereto as Exhibit “M,” and in particular:
                                                                   20                •      Governor Newsom’s declaration of a State of Emergency on
                                                                   21                       March 4, 2020 regarding COVID-19. (page 5.)
                                                                   22                •      Governor Newsom’s issuance of a “stay-at-home” order on March
                                                                   23                       19, 2020 to protect the health and well-being of all Californians and
                                                                   24                       slow the spread of COVID-19. (page 4.)
                                                                   25   ///
                                                                   26   ///
                                                                   27   ///
                                                                   28   ///
                                                                                                                   6

                                                                                                   REQUEST FOR JUDICIAL NOTICE
                                                                   1
                                                                        DATED: August 27, 2020               SATNICK LAU LLP
                                                                   2
                                                                   3
                                                                                                             By:
                                                                   4                                               ADAM M. SATNICK
                                                                   5                                               BENSON K. LAU
                                                                                                                   Attorneys for Plaintiff FULL
                                                                   6                                               SPECTRUM IH, LLC
                                                                   7
                                                                   8
                                                                   9
                                                                   10
                                                                   11
                                                                   12
                                                                   13
            11755 Wilshire Blvd., Suite 1250

                                       Telephone: (310) 356-8472




                                                                   14
                                        Los Angeles, CA 90025
SATNICK LAU LLP




                                                                   15
                                                                   16
                                                                   17
                                                                   18
                                                                   19
                                                                   20
                                                                   21
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28
                                                                                                             7

                                                                                                 REQUEST FOR JUDICIAL NOTICE
EXHIBIT A
8/27/2020

                                          Orange County Clerk - Court Records Search



                                         2002-MM-011 350-A-O : STATE OF FLORIDA VS. JIVAN, ALI RAZA

          Case Type:                                          Misdemeanor                                                          Date Filed:                                         7/23/2002
          Location:                                           Orlando- CR                                                          UCN:                                                482002MM011350000AOX
          Judge:                                              Andrew L Cameron                                                     Status:                                             Closed
          Citation Number:                                    Misdemeanor                                                          Appear By Date:


                                                                                                                      Parties
  Name                .........-    .........-   .........-    .........-   .........- ~ .~....-        ......... _   .. Type . _.........-               ......... _ Attorney .........-                     ...... Atty Phone. _.........-                    ....
  ALI ..RAZA.JIVAN .........-                    .........-    .........-   ......... _.   /1971        ......... _   .. Defendant ........-              .........- -.........-            .........-        ......- .........-   .........-    .........-     ....
  STATE OF FLORIDA                                                                                                       Plaintiff



                                                                                                           Charge Details
  Offense
  Date                    Charge                                                                                                                                      Plea Arrest Disposition                                                   Sentence
  3/30/2001 1. CR-PROV IDING FALSE ID TO LAW ENFORCEMENT OFF. Statute:                                                                                                                             4/23/2010 Nolle
  _ .........-        .... 901 .36(1) First .Degree.- .Misd .........-                     .........-   .........-    .........-    .........-   .........-      ..... - ......... -        ........ Prosequi .(NC) .........- -.........-                      ....



                                                                                                            Docket Events
  Date                             Description                                                                                                                                                                                                  Pages
  .?.~.~.9.._...... Capias Returned ..Unexecuted                                           .........-   .........-    .........-    .........-   .........-      .........-        .........-        .........-       .........-   ......... _ .~.......-       ....
  .~~.9.~.~- . . . Disposition...._                            .........-   .........-     .........-   .........-    .........-    .........-   .........-      .........-        .........-        .........-       .........-   .........-   ..........-     ....
  .~~.Q~.~- ...... capias Recall                   .........- .........-                   .........-   .........-    .........-    .........-   .........-      .........-        .........-        .........-       .........-   .........-   ..........-     ....
  4/23/2010                        Administrative Nolle Prosequi

                                   Comments: Count 1
  10/14/2002                       Capias Issued Ret: Inst Bond$

                                   Comments: CAPIAS ISSUED RET:INST BOND:$500.00
  '"'-""""'-""''-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-""""'-·
  10/11/2002                       Order
                                                                                                                                                                                                                                                 .........   _ ..   ,,


                                   Comments: PROBABLE CAUSE ORDER/IS$ CAPIAS

  -~/29/~-~~~-                 ...... HEARING_- _Arraignment .........-                    .........-   .........-    .........-    .........-   .........-      .........-        .........-        .........-       .........-   .........-   ..........-     ....
   8/29/2002                          Court Minutes

                                   Comments: COURT MINUTES FILED
  8/29/2002                        Order

                                   Comments: ORDER REFER TO STATE FOR BETTER SERVICE OF PROCESS
  8/29/2002                        Defendant Not Present

                                   Comments: DEFENDANT NOT PRESENT
  8/29/2002                        In Open Court

                                   Comments: IN OPEN COURT ARRAIGNMENT
  8/22/2002                        Summons Returned Unserved

                                   Comments: SUMMONS RETURNED UNSERV ED
  7/26/2002                        Summons Issued

  ....-      .........-        ...... Comments:..SUMMONS ISSUED.RET:[08/29/02 J.......-                                             .........-   .........-      .........-        .........-        .........-       .........-   .........-   ..........-     ....

                                                                                                                                                                                                                                                                    1/2
8/27/2020

  Date                                       Description                                                                                                                                                                                                                                                                                           Pages
  7/23/2002                                  Information Filed


                                             Comments: INFORMATION FILED
  7/23/2002                                  State Attorney Number

                                              Comments: STATE ATTORNEY NUMBER NF01-004061
  ..................................................................................................................................................................................................................................................................................................................................................
                                                                                                                                                                                                                                                                                                                                                   ~-························



                                                                                                                                                                       Hearings
  Date                                                                          Hearing                                                                                       Time                                                              Location                                                                Pages
  8/29/2002
  I_ -                  -             -            -            -           -- -Arraignment
                                                                                                       -            -             -            -            -             -- -1:00 PM
                                                                                                                                                                                                    -             -           -            --            -            -            -            -             -            -            -             -            _J
                                                                                                                                                                       Financial
  Date                                            Description                                                                                                       Payer                                                                                                                     Amount



  I= ===:= = = = = = = = = = = = = = = = === === =-'
                                                                                                                                                                    Balance Due:                                                                                                                                                                                        0



                                                                                                                                                                            Bonds
  Description                                                                                      Status Date                                                                                     Bond Status                                                                                                                                       Amount



                                                                                                                                                                       Warrants
  Number                           Status Description                                                        Issue Date                                 Service Date                                       Recall Date                                    Expiration Date                                               Warrant Type




                                                                                                                                                                                                                                                                                                                                                                           2/2
8/27/2020       https://myeclerk.myorangeclerk.com/DocView/Doc?request=12160014&eCode=nTVUImPMDRdkh7Q8bpLVLmejjHnpvDajf1Li0nSBNx%…


   Refresh your browser (can click [F5] key on your keyboard) if your document does not appear within a few
                                                   seconds.
                                     1/1                                                             Actual Size


            4/23/2010 11 :00 AM FILED IN OFFICE LYDIA GARDNER CLERK OF CIRCUIIT COURT ORANGE I




                                                                    IN THE COUNTY COURT OF .THE
                                                                    NINTH JUDICIAL CIRCUIT :1 IN AND FOR
                                                                    ORANGE COUNTY> FLORIDA

                 STATE OF FLORIDA                                   CASE NO: 48 2002 l\.W 01 1350~0

                 vs.                                                DIVISION: 62

                 ALI RAZA HAIDER nvAN
                                                        ,   I


                                             ADMINISTRATIVE NOLLE PROSEOUI



                         Count 1.   PROV[DING FALSE. ID TO LAW ENFORCEMENT OFF. (MW)



                         COMES      OW the State of Florida by a111d through the undersigned Assi.stant. State

                 Attorney>and enters an Administrative None Prosequi in the above-entitled action due to the age

                 of the case.
                       , Dated thi 21st day of AprH, 2010.



                                                                    LAWSON LM1AR




                                                                        sistant . tate Attorney
                                                                     Florida Bar No. 0045837
                                                                    .PO ~ox 1673, 415 N Orange Ave
                                                                     Orlando, L 32802~1673
                                                                               1




                                                                     (407)836-1676



https://myeclerk.myorangeclerk.com/DocView/Doc?request=12160014&eCode=nTVUImPMDRdkh7Q8bpLVLmejjHnpvDajf1Li0nSBNx%2F8cTqrr4X5…   1/2
8/27/2020      https://myeclerk.myorangeclerk.com/DocView/Doc?request=12160014&eCode=nTVUImPMDRdkh7Q8bpLVLmejjHnpvDajf1Li0nSBNx%…




https://myeclerk.myorangeclerk.com/DocView/Doc?request=12160014&eCode=nTVUImPMDRdkh7Q8bpLVLmejjHnpvDajf1Li0nSBNx%2F8cTqrr4X5…   2/2
EXHIBIT B
901.36. Prohibition against giving false name or false identification..., FL ST § 901.36




  West's Florida Statutes Annotated
   Title XLVII. Criminal Procedure and Corrections (Chapters 900-999) (Refs & Annos)
     Chapter 901. Arrests (Refs & Annos)




                          -·                                          -·
                                                    West's F.S.A. § 901.36

                          901.36. Prohibition against giving false name or false identification
                            by person arrested or lawfully detained; penalties; court orders

                                                           Currentness


(1) It is unlawful for a person who has been arrested or lawfully detained by a law enforcement officer to give a false name,
or otherwise falsely identify himself or herself in any way, to the law enforcement officer or any county jail personnel. Except
as provided in subsection (2), any person who violates this subsection commits a misdemeanor of the first degree, punishable
as provided in s. 775.082 or s. 775.083.


(2) A person who violates subsection (1), if such violation results in another person being adversely affected by the unlawful
use of his or her name or other identification, commits a felony of the third degree, punishable as provided in s. 775.082, s.
775.083, or s. 775.084.


(3)(a) In sentencing a person for violation of this section, a court may order restitution.


(b) The sentencing court may issue such orders as are necessary to correct any public record because it contains a false name
or other false identification information given in violation of this section.


(c) Upon application to the court, a person adversely affected by the unlawful use of his or her name or other identification in
violation of this section may obtain from the court orders necessary to correct any public record, as described in paragraph (b).


Credits
Added by Laws 1999, c. 99-169, § 2, eff. July 1, 1999.



Notes of Decisions containing your search terms (0)
View all 32

West's F. S. A. § 901.36, FL ST § 901.36
                   -■              -■
Current with chapters from the 2020 Second Regular Session of the 26th Legislature in effect through July 01, 2020

 End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S. Government Works.




 WEST AW © 2020 Thomson Reuters. No claim to original U.S. Government Works.                                                          1
EXHIBIT C
8/27/2020                                                    FDLE Criminal History Information on the Internet: Criminal History




    I.MY INFORMATION        2. CRITERIA             3. CONFIRMATION     4.PAYMENT         S.CANDIOATES        6. RESULB




    Criminal history has been auto-emailed to benson@satnickla u.com
   I Print History I           I Email History to I                                                      I Back to Search Results I I New Search I I Home I
                                                    (Separate multiple email add resses by comma)
    Crim inal History

    --FLORIDA CCH RESPONSE --
    FC . DLE/ 05299830. PUR/P . ATN/ ANONCCHINET/B ENSONKLAU
               SID NUMBER : -     9830       PURPOSE CODE: Publ i c Record Checks



     Because add i tions or deletions may be made at any t i me, a new copy should be re
     quested when needed f or f uture use .

                                          Florida     Criminal        History



                                                IDENTITY SECTION         ------------------------------
    St ate ID
         9830

                                               DEMOGRAPHICS
    Name                               Date of Birth                    Social Security Number
    JIVAN, ALI RAZA HAIDER            -     /1971                       XXX -XX -6013

    Sex                               Race                               Place of Bi r th
    Ma l e                            White                              India [ I nc l udes Sikkim]

    He i ght                          Wei ght                            Et hnicity
    5' 06"                            125 lbs

    Ha i r Col or                         Eye Color
    Brown                                 Brown

    Oth er Name(s)
    J IVAN, ALIRAZA HAI DER

    Address
    8229 SUN VISTA WY, ORLANDO, Florida

                                                      Cycl e 1

    OBTS                                  5002237476
    Arrest

     Date of Arrest                   10/03/2012
     Charge                           001
      Arresting Agency ORI            FL0500200
      Arresting Agency Name           Boca Rat on Pol ice Depart ment
      Date of Offense                 10/03/2012
      AON Description                 Mar i juana -Possess

       Statute                        Level                             Degree
       893 . 13                       Misdemeanor                       1st Degree

https://cchinet.fdle.state.f1.us/search/app/wicket/page?17                                                                                                    1/3
8/27/2020                                               FDLE Criminal History Information on the Internet: Criminal History


       Statute Description          Not More Than 20 Grams
       Offense Literal              MARIJUANA-POSSESS - NOT MORE THAN 20 GRAMS
       Charge Count                 1

     Charge                         002
      Arresting Agency ORI          FL0500200
      Arresting Agency Name         Boca Raton Police Department
      Date of Offense               10/03/2012
      AON Description               Drug Equip-Possess

       Statute                      Level                         Degree
       893.147                      Misdemeanor                   1st Degree

       Statute Description          And Or Use
       Offense Literal              DRUG EQUIP-POSSESS - AND OR USE
       Charge Count                 1

     Charge                         003
      Arresting Agency ORI          FL0500200
      Arresting Agency Name         Boca Raton Police Department
      Date of Offense               10/03/2012
      AON Description               Fraud-Imperson

       Statute                      Level                         Degree
                                    Misdemeanor                   1st Degree

       Offense Literal              FRAUD-IMPERSON - FALSE ID GIVEN TO LEO
       Charge Count                 1

     Charge                         004
      Arresting Agency ORI          FL0500200
      Arresting Agency Name         Boca Raton Police Department
      Date of Offense               10/03/2012
      AON Description               Out-Of-State-Fugitive

       Statute                      Level                         Degree
       941.02                       Unknown                       Unknown

       Statute Description
       Offense Literal              OUT-OF-STATE-FUG         -
       Charge Count                 1



    ================================================================================
     This record contains Florida information only. When explanation of a charge or
      disposition is needed, communicate directly with the agency that contributed
     the record information.
    ================================================================================
     This record may only be used for the purpose requested as defined by the Code
     of Federal Regulations and/or Florida Statute.
    ================================================================================
     As mandated by Florida Statute 119.071(5), full social security numbers are no
     w exempt from public disclosure and may be disclosed only to governmental enti
     ties and certain commercial entities (upon a showing of business necessity as
     defined by the law). FDLE will, however, release the last four digits of the s
     ocial security number. Example: XXX XX 1234.
    ================================================================================
     End of record
    ================================================================================
    --END--


    Criminal history has been auto-emailed to benson@satnicklau.com

https://cchinet.fdle.state.fl.us/search/app/wicket/page?17                                                                    2/3
8/27/2020                                              FDLE Criminal History Information on the Internet: Criminal History

   I Print History I          I Email History to:                                               I Back to Search Results I I New Search I I Home I
                                              (Separate mult iple email addresses by comma )




https://cchinet.fdle.state.f1.us/search/app/wickeVpage?17                                                                                            3/3
EXHIBIT D
8/27/2020                                          941.02. Fugitives from justice; duty of Governor | Statutes | Westlaw



    THOMSON REUTERS
    WFSTI AW FnC.F 0                     SATNI…      History       Folders     Favorites       Community          Notifications           Sign out

                                                                                                                           Search Tips
      All content          941.02                                                       Florida                            Advanced



        941.02. Fugitives from justice; duty of Governor
        FL ST § 941.02 • West's Florida Statutes Annotated • Title XLVII. Criminal Procedure and Corrections (Chapters 900-999) (Approx. 2 pages)

     Document          Notes of Decisions (41)   History (2)       Citing References (40)         Context & Analysis (9)                 Fullscreen


            I§                 Original terms                                                     [ I                      l ,

                 West's Florida Statutes Annotated
                  Title XLVII. Criminal Procedure and Corrections (Chapters 900-999) (Refs & Annos)
                          Chapter 941. Corrections: Interstate Cooperation
                             Part I. Uniform Interstate Extradition


                 [                                             West's F.S.A. § 941.02

                 [               941.02. Fugitives from justice; duty of Governor
                                                                    Currentness

                     Subject to the provisions of this chapter, the provisions of the Constitution of the
                     United States controlling, and any and all Acts of Congress enacted in pursuance
                     thereof, it is the duty of the Governor of this state to have arrested and delivered up to
                     the executive authority of any other state of the United States any person charged in
                     that state with treason, felony, or other crime, who has fled from justice and is found
                     in this state.


                     Credits
                     Laws 1941, c. 20460, § 2.


                       Notes of Decisions containing your search terms (0)                                            View all 41

                 [West's F. S. A. § 941.02, FL ST § 941.02                                                                        1
https://1.next.westlaw.com/Document/N4A2F41C07E5211DA8F1DA64F3D0F013D/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2F…                     1/2
8/27/2020                                     941.02. Fugitives from justice; duty of Governor | Statutes | Westlaw

                Current with chapters from the 2020 Second Regular Session of the 26th Legislature
                in eﬀect through July 01, 2020



                End of Document                                  © 2020 Thomson Reuters. No claim to original U.S. Government Works.




   Contact us • Live chat • Training and support • Improve Westlaw Edge • Transfer My Data                               t~
                                                                                                                         ·•!·.-~-·
                                                                                                                                     THOMSON REUTERS

     • Pricing guide • Sign out
   1-800-REF-ATTY (1-800-733-2889)


   Westlaw Edge. © 2020 Thomson Reuters   Accessibility • Privacy • Supplier terms           Thomson Reuters is not providing professional advice




                                                                                                                                     1
https://1.next.westlaw.com/Document/N4A2F41C07E5211DA8F1DA64F3D0F013D/View/FullText.html?navigationPath=Search%2Fv1%2Fresults%2F…                      2/2
EXHIBIT E
8/27/2020                                              SilverFlume Nevada's Business Portal to start/manage your business




     ENTITY INFORMATION



        ENTITY INFORMATION



            Entity Name:

            DCM, INC
            Entity Number:

            E0265202019-8

            Entity Type:

            Domestic Corporation (78)
            Entity Status:

            Active

            Formation Date:

            06/07/2019
            NV Business ID:

            NV20191426649

            Termination Date:

            Perpetual

            Annual Report Due Date:

            6/30/2020




        REGISTERED AGENT INFORMATION


            Name of Individual or Legal Entity:

            CORPORATE SERVICE CENTER, INC.
            Status:

            Active

https://esos.nv.gov/EntitySearch/BusinessInformation                                                                        1/3
8/27/2020                                              SilverFlume Nevada's Business Portal to start/manage your business

             CRA Agent Entity Type:

             Registered Agent Type:

             Commercial Registered Agent

             NV Business ID:

             Office or Position:


             Jurisdiction:

             NEVADA

             Street Address:

             5605 RIGGINS CT STE 200, RENO, NV, 89502, USA

             Mailing Address:


             Individual with Authority to Act:


             Fictitious Website or Domain Name:




      OFFICER INFORMATION

      D      VIEW HISTORICAL DATA


                                                                                                                            Last
     Title         Name                     Address                                                                         Updated      Status

     President ALFIA JIVAN                  3401 SIRIUS AVE SUITE 32, LAS VEGAS, NV, 89102,                                 06/07/2019   Active
                                            USA

     Secretary KULDEEP                      3401 SIRIUS AVE SUITE 32, LAS VEGAS, NV, 89102,                                 06/07/2019   Active
               SINGH                        USA

     Treasurer ALFIA JIVAN                  3401 SIRIUS AVE SUITE 32, LAS VEGAS, NV, 89102,                                 06/07/2019   Active
                                            USA

     Director      ALFIA JIVAN              3401 SIRIUS AVE SUITE 32, LAS VEGAS, NV, 89102,                                 06/07/2019   Active
                                            USA

       Page 1 of 1, records 1 to 4 of 4


     CURRENT SHARES



https://esos.nv.gov/EntitySearch/BusinessInformation                                                                                              2/3
8/27/2020                                              SilverFlume Nevada's Business Portal to start/manage your business

     Class/Series                        Type                                   Share Number                        Value

                                                                   No records to view.

     Number of No Par Value Shares:
     75000

     Total Authorized Capital:
     75,000


                                                                     Filing History          Name History             Mergers/Conversions




                                                  Return to Search                Return to Results




https://esos.nv.gov/EntitySearch/BusinessInformation                                                                                        3/3
EXHIBIT F
8/27/2020                                              SilverFlume Nevada's Business Portal to start/manage your business




     ENTITY INFORMATION



        ENTITY INFORMATION



            Entity Name:

            LIBERTY NOVELTY LLC
            Entity Number:

            E0435972019-9

            Entity Type:

            Domestic Limited-Liability Company (86)
            Entity Status:

            Active

            Formation Date:

            07/20/2019
            NV Business ID:

            NV20191512009

            Termination Date:

            Perpetual

            Annual Report Due Date:

            7/31/2020

            Series LLC:

            D
            Restricted LLC:

            D



        REGISTERED AGENT INFORMATION


https://esos.nv.gov/EntitySearch/BusinessInformation                                                                        1/3
8/27/2020                                              SilverFlume Nevada's Business Portal to start/manage your business

             Name of Individual or Legal Entity:

             Kenneth A Finegood
             Status:

             Active

             CRA Agent Entity Type:

             Registered Agent Type:

             Non-Commercial Registered Agent

             NV Business ID:

             Office or Position:


             Jurisdiction:


             Street Address:

             4616 W. Sahara Ave. #200, Las Vegas, NV, 89102, USA

             Mailing Address:


             Individual with Authority to Act:


             Fictitious Website or Domain Name:




      OFFICER INFORMATION

      D      VIEW HISTORICAL DATA


                                                                                                                            Last
     Title                    Name                 Address                                                                  Updated      Status

     Managing                 Kuldeep              3401 Sirius Ave., Las Vegas, NV, 89102, USA                              07/25/2019   Active
     Member                   Singh

     Managing                 Alfia Jivan          3401 Sirius Ave Unit 22, Las Vegas, NV, 89102,                           07/25/2019   Active
     Member                                        USA

     Managing                 Kuldeep              3401 Sirius Ave Unit 22, Las Vegas, NV, 89102,                           07/25/2019   Active
     Member                   Singh                USA

       Page 1 of 1, records 1 to 3 of 3



https://esos.nv.gov/EntitySearch/BusinessInformation                                                                                              2/3
8/27/2020                                              SilverFlume Nevada's Business Portal to start/manage your business

                                                                     Filing History          Name History             Mergers/Conversions




                                                  Return to Search                Return to Results




https://esos.nv.gov/EntitySearch/BusinessInformation                                                                                        3/3
EXHIBIT G
8/27/2020                                                    Register Your Business Online | Maryland.gov




        LIBERTY NOVELTY INC: D19350503

             Notice                                                                                                
            Please be aware of an ongoing scam in which newly registered businesses are being instructed to send
            additional payment in order to obtain a Certificate of Status. Any 3rd party solicitation from a company
            attempting to represent the ‘Maryland Secretary of State’ via mail or email should be fully vetted before
            submitting additional payment information.

            Coronavirus (COVID-19) resources for businesses: https://businessexpress.maryland.gov/coronavirus



        Department ID Number:
        D19350503

        Business Name:
        LIBERTY NOVELTY INC

        Principal Office:
        2035 DAY ROAD
        HAGERSTOWN MD 21740

        Resident Agent:
        ALFIA JIVAN
        10940 SASSAN LANE
        HAGERSTOWN MD 21742

        Status:
        INCORPORATED

        Good Standing:
        THIS BUSINESS IS NOT IN GOOD STANDING

        Reason(s) Entity is NOT in Good Standing:
        Annual Report Due For 2020

        Business Type:
        CORPORATION

        Business Code:
        03 ORDINARY BUSINESS - STOCK

        Date of Formation/ Registration:
        01/14/2019

        State of Formation:
        MD

        Stock Status:
        STOCK

        Close Status:



https://egov.maryland.gov/BusinessExpress/EntitySearch/Business                                                         1/2
8/27/2020                                                    Register Your Business Online | Maryland.gov


        NO




https://egov.maryland.gov/BusinessExpress/EntitySearch/Business                                             2/2
EXHIBIT H
8/27/2020                                                   Register Your Business Online | Maryland.gov




        Business Entity Search

             Notice                                                                                                
            Please be aware of an ongoing scam in which newly registered businesses are being instructed to send
            additional payment in order to obtain a Certificate of Status. Any 3rd party solicitation from a company
            attempting to represent the ‘Maryland Secretary of State’ via mail or email should be fully vetted before
            submitting additional payment information.

            Coronavirus (COVID-19) resources for businesses: https://businessexpress.maryland.gov/coronavirus




        Business Name:

            liberty novelty


        Search by:
        @ Business Name
        0    Department ID




        2 businesses found.


            Department ID                                Business Name                                     Status

            T00423868                                    LIBERTY NOVELTYS                                  Active

            L17786898                                    LIBERTY NOVELTYS                                  Active




     Privacy - Terms




https://egov.maryland.gov/BusinessExpress/EntitySearch                                                                  1/1
EXHIBIT I
8/27/2020                                                    Register Your Business Online | Maryland.gov




        LIBERTY NOVELTYS: T00423868

             Notice                                                                                                
            Please be aware of an ongoing scam in which newly registered businesses are being instructed to send
            additional payment in order to obtain a Certificate of Status. Any 3rd party solicitation from a company
            attempting to represent the ‘Maryland Secretary of State’ via mail or email should be fully vetted before
            submitting additional payment information.

            Coronavirus (COVID-19) resources for businesses: https://businessexpress.maryland.gov/coronavirus



        Status:
        ACTIVE

        Owner:
        ALFIA JIVAN
        12505 EAGLE VIEW WAY
        GERMANTOWN MD 20876

        Location:
        LIBERTY NOVELTYS
        1 RESEARCH COURT #450
        ROCKVILLE MD 20850

        Expiration Date:
        02/10/2022




https://egov.maryland.gov/BusinessExpress/EntitySearch/Business                                                         1/1
                                                       State of Maryland                         5000000001098556
                                   Department of Assessments and Taxation
                                                        Charter Division

                                         TRADE NAME APPLICATION
                                 NON EXPEDITED FEE: $25.00
              EXPEDITED FEE: ADDITIONAL $50.00 I TOTAL EXPEDITED SERVICE: $75.00
                              (Make checks payable to Department of Assessments and Taxation)

1) TRADE NAME (Only one trade name may appear on this line):
    Liberty Noveltys




2) STREET ADDRESS(ES) WHERE NAME IS USED:
    1 Research Court #450

   CITY: Rockville                                STATE: Maryland                                    ZIP: 20850
    Post office box number is only accepted when part of the physical address.

3) FULL LEGAL NAME OF OWNER OF BUSINESS OR INDIVIDUAL USING THE TRADE NAME:
   Alfia Jivan




4) PERSONAL PROPERTY ACCOUNT (L) NUMBER (if applicable):
   L17786898


5) ADDRESS OF OWNER:
    12505 Eagle View Way

   CITY: Germantown                               STATE: Maryland                                     ZIP: 20876
   Post office box number is only accepted when part of the physical address.

6) DESCRIPTION OF BUSINESS:
    To trade Wholesale products to stores, online business, for example: phone chargers, scales,
    incense sticks, e-cigs, tobacco pipes, hookah charcoal and other general novelties.



I affirm and acknowledge under penalties of perjury that the foregoing is true and correct to the best of my
knowledge.
Alfia Jivan

SIGNATURE OF OWNER                 (AUTHORIZED TITLE)                 SIGNATURE OF OWNER                 (AUTHORIZED TITLE)



SIGNATURE OF OWNER                 (AUTHORIZED TITLE)                 SIGNATURE OF OWNER                 (AUTHORIZED TITLE)

                                   Room 801- 301 West Preston Street-Baltimore, Maryland 21201
                            Phone: (410) 767-1350 - Fax: (410) 333-7097 - TTY Users call Maryland Relay
                       1-800-735-2258 Toll Free in MD: 1-888-246-5941 - website: http://www.dat.maryland.gov
                                                                                                                       rev. 6/ 11
EXHIBIT J
8/27/2020                                                    Register Your Business Online | Maryland.gov




        JIVAN, ALFIA: L17786898

             Notice                                                                                                
            Please be aware of an ongoing scam in which newly registered businesses are being instructed to send
            additional payment in order to obtain a Certificate of Status. Any 3rd party solicitation from a company
            attempting to represent the ‘Maryland Secretary of State’ via mail or email should be fully vetted before
            submitting additional payment information.

            Coronavirus (COVID-19) resources for businesses: https://businessexpress.maryland.gov/coronavirus



        Department ID Number:
        L17786898

        Business Name:
        JIVAN, ALFIA

        Principal Office:

        Resident Agent:
        NO ACTIVE RESIDENT AGENT FOUND

        Status:
        ACTIVE

        Business Type:
        SOLE PROPRIETORSHIP OR GENERAL PARTNERSHIP

        Business Code:
        30 ORDINARY BUSINESS - UNINCORPORATED

        Date of Formation/ Registration:
        02/10/2017

        State of Formation:

        Stock Status:
        N/A

        Close Status:
        N/A




https://egov.maryland.gov/BusinessExpress/EntitySearch/Business                                                         1/1
EXHIBIT K
8/27/2020                                                                        Case Information

                                                                 DISTRICT COURT OF MARYLAND
                                                                           Go Back Now
    Case Information


    Court System: DISTRICT COURT FOR MONTGOMERY COUNTY - CIVIL SYSTEM
    Case Number:             060100074932018 Claim Type: CONTRACT
    District/Location Codes: 06 / 01 Filing Date: 04/23/2018 Case Status: ACTIVE


    Complaint, Judgment, and Related Persons Information


       (Each Complaint, Hearing, Judgment is listed separately, along with each Related Person)



   Complaint Information




    Complaint No:       001 (HASIM DISTRIBUTION, INC) Vs: (LIBERTY NOVELTYS, LLC )
    Type:               REGULAR CLAIM
    Complaint Status:   JUDGMENT IN FAVOR OF PLAINTIFF ENTERED
    Status Date:        09/13/2018 Filing Date: 04/23/2018 Amount $9460 Last Activity Date: 10/12/2018




   Judgment Information




    Judgment Type:                            DEFAULT JUDGMENT ENTERED Judgment Date: 09/10/2018
    Judgment Amount:                          $9,460.00 Judgment Interest: $283.80 Costs: $46.00 Other Amounts: $0.00
    Attorney Fees:                            $0.00 Jointly and Severally: In Favor of Defendant:
    Possession Of Property Claimed valued At: $0.00 Is Awarded To The: Together With Damages Of: $0.00
    Value Of Property Sued For:               $0.00 Plus Damages Of: $0.00 Is Awarded To The: Dismissed With Prejudice:
    Replevin/Detinue Amount:                  $0.00
    Recorded Lien Date:                        Judgment renewed Date:
    Renewed Lien Date:                         Satisfaction Date:




   Related Person Information




    Name:                    BERGMAN, SCOTT N.
    Connection to Complaint: ATTORNEY FOR PLAINTIFF
    Address: 5257 BUCKEYSTOWN PK,#275
    City:    FREDERICK State: MD Zip Code: 21704
   If Person is Attorney: Attorney Code: 011972 Attorney's Firm: LAW OFC OF SCOTT BERGMAN

    Name:                    LIBERTY NOVELTYS, LLC
    Connection to Complaint: DEFENDANT
    Address: 1 RESEARCH COURT SUITE 450
    City:    ROCKVILLE State: MD Zip Code: 20850

    Name:                    HASIM DISTRIBUTION, INC
    Connection to Complaint: PLAINTIFF
    Address: 8251 LA PALMA AVE., #376
    City:    BUENA PARK State: CA Zip Code: 90620

    Name:                    LEGALINE CORPORATE SERVICES
    Connection to Complaint: RESIDENT AGENT
    Address: 1155 KELLY JOHNSON BLVD., SUITE 111
    City:    COLORADO SPRINGS State: CO Zip Code: 80920




   Case History Information



       (Each Event listed for the case is listed below in chronological order)

    Type: INITIAL CASE FILING Complaint No.:
    Date: 04/23/2018 Comment: INITIAL CASE FILING

casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=060100074932018&loc=23&detailLoc=DSCIVIL                1/3
8/27/2020                                                                Case Information

    Type: TRIAL Complaint No.:
    Date: 04/25/2018 Comment: TRIAL SET FOR: 08152018;TIME: 0800A;LOC:01;ROOM:413

    Type: NOTICE SENT Complaint No.: 001
    Date: 04/25/2018 Comment: NOTICE OF INITIAL TRIAL (ATP)-D1

    Type: SERVICE Complaint No.: 001
    Date: 05/09/2018 Comment: REGL;04232018;DEF;SV-SERVED ;

    Type: NOTICE SENT Complaint No.: 001
    Date: 05/30/2018 Comment: NOTICE OF OUTCOME OF ORIGINAL SERVICE (ATP)-A1

    Type: MOTION FILED Complaint No.: 001
    Date: 07/09/2018 Comment: G;07242018;9M7;ATP;TO CONTINUE ;04

    Type: COMMENT Complaint No.: 001
    Date: 07/19/2018 Comment: ATP;REQUEST FOR ORDER OF DEFAULT

    Type: COURT ORDER ENTERED Complaint No.: 001
    Date: 07/24/2018 Comment: 9M7; ...FOR EX-PARTE PROOF (NO NID FILED, CASE IS

    Type: COURT ORDER ENTERED Complaint No.: 001
    Date: 07/24/2018 Comment: 9M7; UNDISPUTED)

    Type: COMMENT Complaint No.: 001
    Date: 07/24/2018 Comment: CC TO BOTH PARTIES ON 7/25/15

    Type: TRIAL DELETE Complaint No.:
    Date: 07/25/2018 Comment: TRIL;08152018;0800A;01;BY 9M7;SET EXPT HRG

    Type: HEARING SCHEDULED Complaint No.: 001
    Date: 07/25/2018 Comment: EX PARTE HEARING SET;08202018;0130P;LOC01;514 ;EXPT

    Type: NOTICE SENT Complaint No.: 001
    Date: 07/25/2018 Comment: NOTICE OF INITIAL HEARING/TRIAL - EXPT (ATP)-C2

    Type: NOTICE SENT Complaint No.: 001
    Date: 07/25/2018 Comment: ALSO SENT TO - DEF,RSA,

    Type: NOTICE SENT Complaint No.: 001
    Date: 07/25/2018 Comment: NOTICE OF CANCELLED HEARING/TRIAL - TRIL (ATP)-C3

    Type: NOTICE SENT Complaint No.: 001
    Date: 07/25/2018 Comment: ALSO SENT TO - RSA,

    Type: NOTICE SENT Complaint No.: 001
    Date: 07/25/2018 Comment: NOTICE OF OUTCOME OF MOTION FILED - 04 (ATP)-G1

    Type: NOTICE SENT Complaint No.: 001
    Date: 07/25/2018 Comment: ALSO SENT TO - RSA,

    Type: MOTION FILED Complaint No.: 001
    Date: 08/01/2018 Comment: G;08172018;0BY;ATP; MOTION TO CONTINUE EX PARTE HEAR;50

    Type: COMMENT Complaint No.: 001
    Date: 08/15/2018 Comment: COPY OF NOTICE SENT OUT TO DEF REGARDING EX PARTE

    Type: COMMENT Complaint No.: 001
    Date: 08/15/2018 Comment: HEARING RETURNED IN MAIL

    Type: TRIAL/HEARING POSTPONEMENT Complaint No.: 001
    Date: 08/17/2018 Comment: EXPT;08202018;0130P;01;PLNR;BY 0BY;PREV SET ON 07252018

    Type: HEARING SCHEDULED Complaint No.: 001
    Date: 08/17/2018 Comment: EX PARTE HEARING SET;09102018;0130P;LOC01;514 ;EXPT

    Type: EVENT DELETED Complaint No.:
    Date: 08/17/2018 Comment: HIDE;08012018;

    Type: NOTICE SENT Complaint No.: 001
    Date: 08/17/2018 Comment: NOTICE OF HEARING/TRIAL POSTPONEMENT - EXPT (ATP)-D2

    Type: NOTICE SENT Complaint No.: 001
    Date: 08/17/2018 Comment: ALSO SENT TO - DEF,RSA,

casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=060100074932018&loc=23&detailLoc=DSCIVIL   2/3
8/27/2020                                                                       Case Information

    Type: NOTICE SENT Complaint No.: 001
    Date: 08/17/2018 Comment: NOTICE OF OUTCOME OF MOTION FILED - 50 (ATP)-G1

    Type: NOTICE SENT Complaint No.: 001
    Date: 08/17/2018 Comment: ALSO SENT TO - RSA,

    Type: COMMENT Complaint No.: 001
    Date: 08/31/2018 Comment: COPY OF NOTICE SENT TO DEF REGARDING EX PARTE HEARING

    Type: COMMENT Complaint No.: 001
    Date: 08/31/2018 Comment: RETURNED IN MAIL

    Type: COMMENT Complaint No.: 001
    Date: 09/05/2018 Comment: 8/17/18 CT ORDR TO DEF RTN RE: NOT DELIVERABLE

    Type: COMMENT Complaint No.: 001
    Date: 09/05/2018 Comment: AS ADDRESSED

    Type: JUDGMENT IN DEFAULT ENTERED Complaint No.: 001
    Date: 09/10/2018 Comment: DEFAULT JUDGMENT ENTERED

    Type: COURT ORDER ENTERED Complaint No.: 001
    Date: 09/10/2018 Comment: 0CF;ATTORNEY'S FEES TO BE SUBMITTED

    Type: NOTICE SENT Complaint No.: 001
    Date: 09/13/2018 Comment: NOTICE OF JUDGMENT ENTERED IN DEFAULT (ATP)-Q1

    Type: NOTICE SENT Complaint No.: 001
    Date: 09/13/2018 Comment: ALSO SENT TO - RSA,

    Type: MOTION FILED Complaint No.: 001
    Date: 09/17/2018 Comment: D;10052018;0BX;ATP;AFDV JUDG ;50

    Type: COMMENT Complaint No.:
    Date: 10/12/2018 Comment: PER JUDGE OBX; ATTORNEY'S FEE DENIED:ATTORNEY'S

    Type: COMMENT Complaint No.:
    Date: 10/12/2018 Comment: FEE AFFIDAVIT DOES NOT COMPLY WIT THE RULE. MERELY

    Type: COMMENT Complaint No.:
    Date: 10/12/2018 Comment: ATTACHING A CHECK PAID TO ATTORNEY AND STATING IT IS

    Type: COMMENT Complaint No.:
    Date: 10/12/2018 Comment: REASONABLE IS INSUFFICIENT. ATTACH DOCUMENTS EVIDENCING

    Type: COMMENT Complaint No.:
    Date: 10/12/2018 Comment: HOURS, WORK PERFORMED, RATE. COMPLY WIT THE RULE.

    Type: NOTICE SENT Complaint No.: 001
    Date: 10/12/2018 Comment: NOTICE OF OUTCOME OF MOTION FILED - 50 (ATP)-G1

    Type: NOTICE SENT Complaint No.: 001
    Date: 10/12/2018 Comment: ALSO SENT TO - RSA,


     This is an electronic case record. Full case information cannot be made available either because of legal restrictions on access to case records found in
                       Maryland Rules, or because of the practical difficulties inherent in reducing a case record into an electronic format.




casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=060100074932018&loc=23&detailLoc=DSCIVIL                                                  3/3
EXHIBIT L
8/27/2020                                                           Case Header Information


    CaseSearch                                       Circuit Court of Maryland

    Case Information


    Court System:    Circuit Court For Frederick County - Civil
    Location:        Frederick Circuit Court
    Case Number:     C-10-CV-20-000051
    Title:           John Robinson, III vs. Liberty Noveltys, et al.
    Case Type:       Contract - Breach
    Filing Date:     01/17/2020
    Case Status:     Closed


    Involved Parties Information



   Defendant

    Name: Jivan, Ali
    Address: 12505 Eagle View Way
    City:    Germantown State: MD Zip Code: 20876



   Defendant


    Name: Jivan, Alfia
    Address: 12505 Eagle View Way
    City:    Germantown State: MD Zip Code: 20876



   Defendant

    Name: Liberty Noveltys
    Address: 2035 Day Road
    City:    Hagerstown State: MD Zip Code: 21742



   Plaintiff

    Name: Robinson, John M III
    Address: P.O. Box 563
    City:    Frederick State: MD Zip Code: 21705
    Attorney(s) for the Plaintiff


    Name:                DOUD, JOHN III
    Appearance Date:     07/22/2020
    Address Line 1:      19 WEST COLD SPRING LANEQ
    City:                BALTO State: MD Zip Code: 21210




   Judgment Information
casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=C10CV20000051&loc=67&detailLoc=ODYCIVIL   1/5
8/27/2020                                                           Case Header Information

     Judgment Event Type:Dismissed - Voluntary


    Document Information


    File Date:     01/17/2020
    Filed By:
    Document Name: Complaint / Petition
    Comment:       Complaint

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit A

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit B

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit C

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit D

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit E

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit F

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit G

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit H

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit I

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit

casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=C10CV20000051&loc=67&detailLoc=ODYCIVIL   2/5
8/27/2020                                                           Case Header Information
    Comment:             Exhibit K

    File Date:     01/17/2020
    Filed By:
    Document Name: Supporting Exhibit
    Comment:       Exhibit J

    File Date:     01/21/2020
    Filed By:
    Document Name: Summons Issued (Service Event)
    Comment:

    File Date:     01/21/2020
    Filed By:
    Document Name: Summons Issued (Service Event)
    Comment:

    File Date:     01/21/2020
    Filed By:
    Document Name: Summons Issued (Service Event)
    Comment:

    File Date:     02/19/2020
    Filed By:
    Document Name: Affidavit - Service
    Comment:       Affidavit of Service - Ali Jivan

    File Date:     02/19/2020
    Filed By:
    Document Name: Affidavit - Service
    Comment:       Affidavit of Service - Alfia Jivan

    File Date:     02/19/2020
    Filed By:
    Document Name: Affidavit - Service
    Comment:       Affidavit of Service - Liberty Noveltys

    File Date:     03/10/2020
    Filed By:
    Document Name: Motion - Default
    Comment:       Request for Order of Default

    File Date:     03/19/2020
    Filed By:
    Document Name: Order of Default
    Comment:

    File Date:     03/19/2020
    Filed By:
    Document Name: Notice of Default Order Issued
    Comment:

    File Date:     03/19/2020
    Filed By:
    Document Name: Notice of Default Order Issued
    Comment:

    File Date:           03/19/2020

casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=C10CV20000051&loc=67&detailLoc=ODYCIVIL   3/5
8/27/2020                                                           Case Header Information
    Filed By:
    Document Name: Notice of Default Order Issued
    Comment:

    File Date:     04/06/2020
    Filed By:
    Document Name: Returned Mail
    Comment:       Liberty Noveltys

    File Date:     04/10/2020
    Filed By:
    Document Name: Returned Mail
    Comment:

    File Date:     04/24/2020
    Filed By:
    Document Name: Motion
    Comment:       REQUEST FOR ENTRY OF JUDGMENT BY DEFAULT AS TO LIABILITY

    File Date:     05/01/2020
    Filed By:
    Document Name: Returned Mail
    Comment:

    File Date:     07/22/2020
    Filed By:
    Document Name: Notice of Deficiency - Rule 20-203(d)
    Comment:

    File Date:     07/22/2020
    Filed By:
    Document Name: Attorney Appearance - $10 Fee
    Comment:       Enter Appearance for Plaintiff

    File Date:     07/27/2020
    Filed By:
    Document Name: Dismissal - Voluntary
    Comment:       Notice of Dismissal

    File Date:     07/28/2020
    Filed By:
    Document Name: Order - Dismissal
    Comment:

    File Date:     08/06/2020
    Filed By:
    Document Name: Returned Mail
    Comment:       Liberty Noveltys

    File Date:     08/17/2020
    Filed By:
    Document Name: Returned Mail
    Comment:


    Service Information


        Service Type          Issued Date         Service Status

casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=C10CV20000051&loc=67&detailLoc=ODYCIVIL   4/5
8/27/2020                                                           Case Header Information
     Summons Issued           01/21/2020
     Summons Issued           01/21/2020
     Summons Issued           01/21/2020
    This is an electronic case record. Full case information cannot be made available either because of legal restrictions on
      access to case records found in Maryland Rules, or because of the practical difficulties inherent in reducing a case
                                                  record into an electronic format.




casesearch.courts.state.md.us/casesearch/inquiryDetail.jis?caseId=C10CV20000051&loc=67&detailLoc=ODYCIVIL                  5/5
EXHIBIT M
8/27/2020                                                                          California Takes Action to Combat COVID-19 | California Governor




                              California Takes Action to Combat COVID-19

             Governor Newsom announced his plan for learning and safe schools ahead of the 2020–2021 school year, as the California Department of Public
             Health issued a framework for when and how schools should reopen for in-person instruction. (7/17/2020)
             Building on the success of Project Roomkey, Governor Newsom announced the availability of $600 million in funding for Homekey, the next phase
             in the state’s response protecting Californians experiencing homelessness who are at high risk for serious illness from COVID-19. (7/16/2020)
             The state launched “Wear A Mask” public awareness campaign encouraging Californians to use face coverings – one of the best ways people can
             protect themselves and others from the virus. (7/2/2020)
             Governor Newsom released tools, technology, and data that will allow scientists, researchers, technologists, and all Californians to better
             understand the impact of COVID-19. (6/25/2020)
             Governor Newsom issued a proclamation of a budget emergency to make additional resources available to fund the state’s ongoing emergency
             response to the COVID-19 pandemic. (6/25/2020)
             Governor Newsom signed an executive order extending a waiver that allows retailers to temporarily pause in-store redemption of beverage
             containers to mitigate the spread of COVID-19. (6/22/2020)
             Governor Newsom signed an executive order addressing a variety of issues in response to the COVID-19 pandemic. (6/15/2020)
             First Partner Jennifer Siebel Newsom and Chief Service O icer Josh Fryday invite students, teens, and young adults across the state to join the
             #CaliforniansForAll Summer of Service. (6/12/2020)
             Governor Newsom announced that California-based BYD North America received certification from the National Institute for Occupational Safety
             and Health (NIOSH) to produce N95 respirators for the state. (6/8/2020)
             Governor Newsom signed an executive order that will help increase the availability of over-the-counter drugs, such as hand sanitizer, and medical
             devices, such as respirators, ventilators and masks, which are in demand due to the COVID-19 pandemic. (6/5/2020)
             Governor Newsom issued an executive order extending authorization for local governments to halt evictions for renters impacted by the COVID-19
             pandemic, through July 28. (5/29/2020)
             The state is partnering with the California Partnership to End Domestic Violence (CPEDV), Airbnb and Uber to provide free accommodation and
             transportation to victims of domestic violence. (5/29/2020)
             Governor Newsom launched California Connected, the state’s comprehensive contact tracing program and public awareness campaign.
             (5/22/2020)
             State Superintendent of Public Instruction Tony Thurmond announced a new collaborative online campaign to engage educators, school leaders,
             and families in a wider conversation about how to advance, elevate, and spur action on Social and Emotional Learning in California. (5/21/2020)
             Governor Newsom issued an executive order addressing a variety of issues in response to the COVID-19 pandemic. (5/19/2020)
             As a result of California scaling up its COVID-19 testing capacity in recent weeks, Governor Newsom announced that more than 1 million
             diagnostic tests for the virus have been conducted statewide. (5/12/2020)
             Governor Newsom issued an executive order extending some critical deadlines that have been impacted by the COVID-19 pandemic. (5/8/2020)
             Governor Newsom issued an executive order to ensure that Californians can exercise their right to vote in a safe and accessible manner during the
             General Election this November. (5/8/2020)
             The state released updated industry guidance – including for retail, manufacturing and logistics – to begin reopening with modifications that
             reduce risk and establish a safer environment for workers and customers. (5/7/2020)
             The state launched an interactive website to help Californians find COVID-19 community testing sites near them. (5/6/2020)
             Governor Newsom issued an executive order waiving penalties on property taxes for residents and small businesses experiencing economic
             hardship based on COVID-19 and extending deadline for filing property tax statements. (5/6/2020)
             Governor Newsom issued an executive order that creates a time-limited rebuttable presumption for accessing workers’ compensation benefits
             applicable to Californians who must work outside of their homes during the stay at home order. (5/6/2020).
             Governor Newsom issued an executive order that temporarily broadens the capability of counties to enroll persons into the California Work
             Opportunity and Responsibility to Kids (CalWORKs) program using various eligibility verification methods due to social distancing requirements.
             (5/1/2020)
             Governor Newsom issued an executive order allowing adults to obtain marriage licenses via videoconferencing rather than in person amidst the
             COVID-19 pandemic. (4/30/2020)
             California launched covid19.ca.gov/childcare to provide convenient access to safe and reliable child care options for working parents, including
             essential workers and vulnerable populations. (4/30/2020)
             The Governor announced that that CalFresh recipients will receive the maximum benefits for the month of May and families with children eligible
             for free or reduced price meals are eligible to receive additional support thanks to the Pandemic Emergency Benefits Transfer Program (P-EBT).
             (4/29/2020)
             Philanthropy committed to a $15 million campaign to fund Farm to Family program through the end of the year. (4/29/2020)
             The state expanded its Farm to Family program to help meet the growing demand at California food banks. (4/29/2020)

https://www.gov.ca.gov/california-takes-action-to-combat-covid-19/#:~:text=Governor Newsom issued an executive order that creates a time,5%2F6%2F2020).          1/5
8/27/2020                                                                          California Takes Action to Combat COVID-19 | California Governor

             California is mobilizing more than 1,000 callers through the Social Bridging Project to proactively reach out to older Californians who are isolating
             at home. (4/24/2020)
             The state is expanding Friendship Line California to provide statewide support to lonely and isolated older Californians. (4/24/2020)
             California is launching a first-in-the-nation program that will enlist community restaurants to prepare and deliver meals to older Californians who
             are isolating at home during California’s stay at home order. (4/24/2020)
             Governor Newsom issued an executive order addressing a variety of issues in response to the COVID-19 pandemic including extensions for
             customers on several Department of Motor Vehicles deadlines and suspension of late fees for expired vehicle registrations. (4/23/2020)
             Governor Newsom issued an executive order giving flexibility to the California Department of Health Care Services (DHCS) and Medi-Cal providers
             on a variety of deadlines and requirements to ensure continuity of service to patients and customers. (4/23/2020)
             Governor Newsom issued an executive order to empower schools to focus on responding to COVID-19 and to provide transparency to their
             communities. (4/23/2020)
             Governor Newsom issued an executive order to stop debt collectors from garnishing COVID-19-related financial assistance. (4/23/2020)
             Governor Newsom announced that most private student loan servicers have agreed to provide payment and other relief to borrowers, including
             more than 1.1 million Californians with privately held student loans. (4/23/2020)
             California Volunteers’ launched the #CaliforniansForAll service initiative to connect Californians with safe volunteer opportunities and encourage
             those unable to physically volunteer to think creatively about ways to make a di erence in their communities. (4/21/2020)
             The state secured commitments from companies, business leaders, and philanthropists to provide Internet access for hundreds of thousands of
             households and laptops, Chromebooks, and tablets for over 70,000 students. (4/20/2020)
             The California Public Utilities Commission is making $30 million available to help school districts ensure that families have Internet access and
             computing devices for distance learning. (4/20/2020)
             The California State Transportation Agency is partnering with the City of Sacramento to convert and deploy seven transit buses to be used as
             super hotspots. (4/20/2020)
             California negotiated master agreement template with Motel 6 which counties can now use to access these facilities for Project Roomkey.
             (4/18/2020)
             Governor Newsom issued an executive order allowing temporary waivers to certain foster youth programs to ensure continuity of care in
             response to COVID-19. (4/17/2020)
             Governor Newsom established a state Task Force on Business and Jobs Recovery to chart a path forward on recovery in the wake of COVID-19.
             (4/17/2020)
             Governor Newsom issued an executive order addressing upcoming admissions criteria for the CSU system, background checks for essential
             workers, and deadline extensions to real estate licenses and more. (4/17/2020)
             Governor Newsom issued an executive order increasing health and safety standards by permitting workers at food facilities to wash their hands
             every 30 minutes, or as needed. (4/16/2020)
             Governor Newsom issued an executive order to give two weeks of supplemental paid sick leave to certain food sector workers if they are subject
             to a quarantine or isolation order or medical directive. (4/16/2020)
             Philanthropic partners committed to raising a $50 million to support undocumented Californians. (4/15/2020)
             California invested $75 million in statewide Disaster Relief Assistance funding to provide financial support for immigrant workers a ected by
             COVID-19. (4/15/2020)
             The Employment Development Department is implementing a one-stop shop for those applying for Pandemic Unemployment Assistance,
             including the self-employed and independent contractors. (4/15/2020)
             The state launched a new initiative to expand call center hours at the Employment Development Department to better assist Californians with
             unemployment insurance applications. (4/15/2020)
             Governor Newsom signed an executive order to address the release and reentry process at the Division of Juvenile Justice (DJJ) so that eligible
             youth serving time at DJJ can be discharged safely and expeditiously. (4/14/2020)
             Governor Newsom outlined six critical indicators California will consider before modifying the stay-at-home-order and other COVID-19
             interventions. (4/14/2020)
             California invested $42 million to protect younger Californians who are at heightened risk for abuse and mistreatment due to COVID-19.
             (4/13/2020)
             Governor Newsom announced the release of $100 million to support child care services, and to support child care providers who are stepping up
             to serve essential infrastructure workers and vulnerable populations and their children. (4/10/2020)
             The USNS Mercy is taking non-COVID-19 patients to help decompress skilled nursing facilities in the Los Angeles area. (4/10/2020)
             California is providing stipends to certified nurse assistants, licensed vocational nurses and other critical sta at nursing homes to make sure their
             needs are met. (4/10/2020)
             The state created a program to provide doctors, nurses and other critical front-line health care workers access to no-cost or low-cost hotel rooms.
             (4/9/2020)
             California is partnering with United Airlines, which will provide free, round-trip flights for volunteer medical professionals from across California
             and the country who join the state’s health care workforce. (4/9/2020)
             The state will begin implementing new federal benefit payments of $600 on top of the weekly benefit received by California workers as part of the
             new Pandemic Additional Compensation (PAC) initiated by the CARES Act. (4/9/2020)
https://www.gov.ca.gov/california-takes-action-to-combat-covid-19/#:~:text=Governor Newsom issued an executive order that creates a time,5%2F6%2F2020).              2/5
8/27/2020                                                                          California Takes Action to Combat COVID-19 | California Governor

             Governor Newsom issued an executive order that provides additional support for older adults and vulnerable young children. (4/7/2020)
             Governor Newsom issued an executive order to help the state procure necessary medical supplies to fight COVID-19. (4/7/2020)
             California’s Surgeon General released new stress management playbooks for individuals, caregivers and kids. (4/7/2020)
             California published a consolidated page of helplines and resources for those experiencing stress, anxiety or depression, facing substance abuse
             disorders, violence at home, or seeking to protect child welfare and address child abuse or neglect. (4/7/2020)
             California secured 4,613 additional beds to fight COVID-19 and is aggressively planning for a surge in hospitalizations in the coming weeks, aiming
             to add 50,000 beds to our existing hospital capacity of nearly 75,000 beds. (4/6/2020)
             The Governor created a COVID-19 Testing Task Force, a public-private collaboration that will work with stakeholders to rapidly boost testing
             capacity. (4/4/2020)
             California launched a new website, covid19supplies.ca.gov, to allow individuals and companies to donate, sell or o er to manufacture 13 of the
             most critical medical supplies including ventilators, N95 respirators and testing materials. (4/4/2020)
             Governor Newsom issued an executive order allowing health care providers to use video chats and applications to provide health services
             without risk of penalty. (4/3/2020)
             Governor Newsom signed an executive order expanding consumer protection against price gouging on critical items, such as food and medical
             supplies, during the COVID-19 crisis. (4/3/2020)
             The state is securing thousands of isolation rooms in hotels and motels through Project Roomkey, for extremely vulnerable individuals
             experiencing homelessness, to help flatten the curve & preserve hospital capacity. (4/3/2020)
             California is the first state in the nation to secure FEMA approval for 75 percent federal cost-share for housing vulnerable individuals experiencing
             homelessness. (4/3/2020)
             Governor Newsom signed an executive order that will restrict water shuto s to homes and small businesses while the state responds to the
             COVID-19 pandemic. (4/2/2020)
             The state is providing $50 million in loan guarantees for small businesses that may not be eligible for federal relief. (4/2/2020)
             California is also allowing small businesses to defer payment of sales and use taxes of up to $50,000, for up to 12 months. (4/2/2020)
             Governor Newsom announced $17.8 million in new state initiatives to support California workers impacted by COVID-19. The allocation will come
             from Workforce Innovation and Opportunity Act funds with $7.8 million going to the Los Angeles region and $10 million made available statewide.
             (4/2/2020)
             California is partnering with Google, which will be donating Chromebooks and will fund the use of 100,000 donated mobile hotspots to provide
             free and unlimited high-speed Internet connectivity for the remainder of the school year. (4/1/2020)
             The Governor issued an executive order expediting the use of funds to support the state’s continuing e orts to protect public health and respond
             to the COVID-19 crisis. (4/1/2020)
             The state developed an agreement between teachers, classified employees, school boards, superintendents, and principals to work together to
             provide distance learning to California’s students as a result of physical school closures due to mitigation e orts against the COVID-19 outbreak.
             (4/1/2020)
             California launched a statewide hotline (833-544-2374) and call center in partnership with 2-1-1 to connect older Californians with essential
             services like food and medication. (3/31/2020)
             Governor Newsom called for community members to check in on senior neighbors, friends, and family as part of the ‘Stay Home. Save Lives.
             Check In.’ (3/31/2020)
             The state is urging local non-profits and faith-based organizations to call to check in on all of the older Californians in their networks. (3/31/2020)
             In partnership with AARP, the state is sending a mailer to every older Californian with information and resources to adapt to the stay at home
             order. (3/31/2020)
             Governor Newsom issued an executive order to expand the health care workforce and sta at least an additional 50,000 hospital beds needed for
             the COVID-19 surge. (3/30/2020)
             The state launched the California Health Corps– health care professionals with an active license, public health professionals, medical retirees,
             medical and nursing students, or members of medical disaster response teams in California are all encouraged to join and sta the surge in
             COVID-19 patients. (3/30/2020)
             Governor Newsom signed an executive order providing relief to small businesses– it includes a 90-day extension in state and local taxes and
             extends licensing deadlines and requirements for a number of industries. (3/30/2020)
             The state secured partnerships with leading digital and media platforms, businesses and celebrities from across the state on the COVID-19 public
             awareness campaign. (3/29/2020)
             The Governor issued an executive order banning the enforcement of eviction orders for renters a ected by COVID-19 through May 31, 2020.
             (3/27/2020)
             The Governor issued an executive order enabling the Chief Justice to take emergency actions for the state’s courts to be able to conduct business
             during the COVID-19 pandemic. (3/27/2020)
             Governor Newsom secured a major financial relief package – financial institutions will provide a 90-day grace period for mortgage payments and
             will not negatively impact credit reports for Californians accessing payment relief. (3/25/2020)
             The Governor issued an executive order directing the California Department of Corrections and Rehabilitation to temporarily halt intake
             of inmates and youth into the state’s 35 prisons and four youth correctional facilities. (3/24/2020)
             The state is moving to videoconferencing of all scheduled parole suitability hearings starting next month. (3/24/2020)
https://www.gov.ca.gov/california-takes-action-to-combat-covid-19/#:~:text=Governor Newsom issued an executive order that creates a time,5%2F6%2F2020).                3/5
8/27/2020                                                                          California Takes Action to Combat COVID-19 | California Governor

             California awarded $100 million to cities, counties and continuums of care to help people experiencing homelessness during the COVID-19
             pandemic. (3/23/2020)
             California State Parks is working closely with local county and public health o icials to modify park operations by closing vehicular tra ic at some
             park units to reduce the density of visitors. (3/23/2020)
             The state secured a presidential Major Disaster Declaration, which makes federal funding available to state, tribal and local governments for
             emergency protective measures, including direct federal assistance, and makes funding available for crisis counseling for impacted individuals.
             (3/22/2020)
             California requested and received Personal Protective Equipment from the Strategic National Stockpile. (3/21/2020)
             The state is leasing two hospitals to increase availability of beds for COVID-19 patients. (3/21/2020)
             California is directing more than $42 million in emergency funding to expand California’s health care infrastructure and secure equipment and
             services to support California’s response to COVID-19. (3/21/2020)
             The Governor issued an executive order giving the state the ability to increase the health care capacity in clinics, mobile health care units and
             adult day health care facilities. (3/21/2020)
             California launched a partnership Neighbor-to-Neighbor campaign with NextDoor and California Volunteers to safely deploy volunteers to help
             the most vulnerable Californians. (3/20/2020)
             The Governor activated close to 500 members of the California National Guard to help distribute food at food banks and protect California’s most
             vulnerable residents. (3/20/2020)
             The Governor issued an executive order to permit vote-by-mail procedures to be used in three upcoming special elections, protecting public
             health and safety during the COVID-19 outbreak. (3/20/2020)
             The California Department of Human Resources issued directives to departments on how to manage the state workforce to keep employees safe
             while continuing to provide Californians critical support and services. (3/19/2020)
             The Department of Food and Agriculture published a resource page for the agricultural sector. (3/19/2020)
             The Governor requested immediate deployment of the USNS Mercy Hospital Ship to the Port of Los Angeles to decompress the state’s health care
             delivery system in Los Angeles. (3/19/2020)
             The state requested federal assistance to supplement California’s e orts to prepare for a COVID-19 surge. (3/19/2020)
             The Governor issued a stay-at-home order to protect the health and well-being of all Californians and slow the spread of COVID-19. (3/19/2020)
             The Department of Motor Vehicles cancelled behind-the-wheel drive tests, suspended extended o ice hours and moved to appointment-only
             service for transactions requiring an in-person visit. (3/18/2020)
             California launched a consumer-friendly website and public service announcements to boost COVID-19 awareness. (3/18/2020)
             The Governor issued an executive order providing flexibility to local governments to spend their emergency homelessness funding on immediate
             solutions tailored to combatting COVID-19 and its impacts on the homeless population. (3/18/2020)
             The Governor directed the first allocation of the $500 million in emergency funding recently authorized by the Legislature for COVID-19 related
             activities – $150 million for local emergency homelessness actions. (3/18/2020)
             California is securing 1,309 travel trailers and hundreds of hotels rooms to provide immediate housing options for those most at risk. (3/18/2020)
             The Governor issued an executive order to ensure Californians who rely on Medi-Cal, CalFresh, CalWORKS, Cash Assistance for immigrants and in-
             home supportive services will not lose access due to COVID-19. (3/18/2020)
             The Governor issued an executive order to suspend standardized testing to focus on the mental and socioemotional well-being of students.
             (3/18/2020)
             The Governor placed the National Guard on alert to support COVID-19 community readiness. (3/17/2020)
             The state secured SBA disaster assistance for California small businesses economically impacted by COVID-19. (3/17/2020)
             The state removed barriers to make it easier for California to quickly and e ectively provide care to about 13 million Medi-Cal beneficiaries and
             expand telehealth options. (3/17/2020)
             The Governor issued an executive order to ensure vital goods can be delivered to California retailers in a timely manner during the COVID-19
             outbreak. (3/17/2020)
             The Governor requested and signed emergency legislation providing up to $1 billion in funding to help California fight COVID-19. (3/17/2020)
             California released guidance and resources for schools to plan and implement distance learning and school meal delivery. (3/17/2020)
             State health and emergency o icials directed bars and clubs to close and restaurants to open only for drive-through or pick-
             up/delivery. (3/17/2020)
             The state issued guidance for vulnerable Californians– older residents (65+) and those with underlying health conditions – to isolate at home.
             (3/16/2020)
             The Governor issued an executive order to protect the health and safety of Californians most vulnerable to COVID-19 residing at health care,
             residential and non-residential facilities licensed by the state. (3/16/2020)
             California Volunteers created a resource page on how Californians can safely help their communities during COVID-19. (3/16/2020)
             The Governor issued an executive order that authorizes local governments to halt evictions for renters and homeowners, slows foreclosures, and
             protects against utility shuto s for Californians a ected by COVID-19. (3/16/2020)
             The Department of Motor Vehicles is allowing customers to avoid coming into the DMV o ice for 60 days so that at-risk populations can avoid
             required visits and practice social distancing. (3/16/2020)


https://www.gov.ca.gov/california-takes-action-to-combat-covid-19/#:~:text=Governor Newsom issued an executive order that creates a time,5%2F6%2F2020).             4/5
8/27/2020                                                                          California Takes Action to Combat COVID-19 | California Governor

             EDD is encouraging employers who are experiencing a slowdown in their businesses or services as a result of the outbreak’s impact on the
             economy to apply for an Unemployment Insurance work sharing program. (3/13/2020)
             In partnership with federal and local government, California managed the safe disembarkation and treatment of passengers from the Grand
             Princess cruise ship. (3/13/2020)
             Californians unable to work because they are caring for an ill or quarantined family member can file a Paid Family Leave. (3/13/2020)
             The California Employment Development Department (EDD) is encouraging individuals who are unable to work due to exposure to COVID-19 to
             file a Disability Insurance claim. (3/13/2020)
             The Franchise Tax Board is providing a 90-day extension to file California tax returns for taxpayers a ected by the COVID-19 pandemic. (3/13/2020)
             Caltrans launched a statewide educational campaign on more than 700 electronic highway signs, urging all Californians to be more diligent about
             containing the spread of the virus. (3/13/2020)
             The Governor issued an executive order to ensure schools retain state funding even in the event of a COVID-19 physical closure. (3/13/2020)
             The Governor issued an executive order removing the waiting period for unemployment and disability insurance for Californians who lose work
             as a result of the COVID-19 outbreak and readying the state to commandeer hotels and medical facilities. (3/12/2020)
             The state is allowing local and state legislative bodies to hold meetings via conference calls while still meeting state transparency requirements.
             (3/12/2020)
             The state directed mass gatherings be postponed or cancelled to slow the spread of the virus. (3/11/2020)
             The California Business, Consumer Services and Housing Agency released guidance for homeless assistance providers in the state. (3/10/2020)
             California obtained approval to provide meal service during school closures to minimize potential exposure to COVID-19. (3/7/2020)
             California activated the State Operations Center and the Medical and Health Coordination Center to coordinate response e orts across the state.
             (3/6/2020)
             24 million more Californians were made eligible for free medically necessary COVID-19 testing. (3/5/2020)
             The Governor declared a State of Emergency to make additional resources available, formalize emergency actions already underway across
             multiple state agencies and departments, and help the state prepare for broader spread of COVID-19. (3/4/2020)
             California made available some of its emergency planning reserves of 21 million N95 filtering facepiece masks for use in certain health care
             settings to ease shortages of personal protective equipment. (3/3/2020)
             The state secured COVID-19 test kits from the CDC to help get results sooner, identify and treat cases and trace potential exposure. (2/28/2020)
             The California Department of Public Health is coordinating with federal authorities and local health departments that have implemented
             screening, monitoring and, in some cases, quarantine of returning travelers. (Ongoing)
             The California Department of Public Health’s state laboratory in Richmond and 21 other public health department laboratories are testing for the
             virus that causes COVID-19. (Ongoing)
             The state’s public health experts are providing information, guidance documents, and technical support to local health departments, health care
             facilities, providers, schools, universities, colleges, elder care and congregate living facilities, childcare facilities and homeless shelters across
             California. (Ongoing)
             The state is piloting Community Based Testing Sites for high-risk individuals in partnership with Verily. (Ongoing)




https://www.gov.ca.gov/california-takes-action-to-combat-covid-19/#:~:text=Governor Newsom issued an executive order that creates a time,5%2F6%2F2020).               5/5
